PER CURIAM.
Finding that the evidence of “sliding”1 did not meet the test of clear and convincing proof required by Ferris v. Turlington, 510 So.2d 292 (Fla.1987) (decided after the initial hearing in the instant matter) we reverse the administrative order revoking and suspending the appellants’ two licenses to sell insurance with directions to dismiss the proceedings against them.
Reversed and remanded with directions.

. A term used in the insurance industry which means adding coverage which the client had not requested,